
	

113 HR 2630 IH: 1986 Amnesty Transparency Act
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2630
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Barletta
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require a report from the Comptroller General of the
		  United States regarding implementation of the Immigration Reform and Control
		  Act of 1986, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 1986 Amnesty Transparency
			 Act.
		2.GAO
			 reportNot later than the date
			 that is 1 year after the date of enactment of this Act, the Comptroller General
			 of the United States shall submit to the Committee on the Judiciary of the
			 House of Representatives, the Committee on the Judiciary of the Senate, the
			 Committee on Homeland Security of the House of Representatives, and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the implementation of the Immigration Reform and Control Act of 1986 that
			 includes information on the following:
			(1)What employer requirements were
			 implemented.
			(2)How the Federal Government enforces the
			 laws that prohibit hiring aliens who were unlawfully present in the United
			 States or unauthorized to work in the United States.
			(3)How many
			 individuals were denied employment.
			(4)Were any employers
			 sanctioned.
			(5)What border
			 enforcement mechanisms were enhanced to prevent an increase of illegal
			 immigration.
			(6)How visa overstay
			 issues were addressed.
			(7)The added cost to
			 society through increased social benefits provided to aliens who were
			 unlawfully present in the United States.
			(8)How implementation of the Act impacted
			 United States workers, including any impact on wages of workers by industry
			 sector and on the unemployment rate.
			(9)The cost of implementation of the
			 Act.
			(10)The rates of fraud that took place as a
			 result of the Act, including the controls and mechanisms implemented to address
			 and prevent illegal immigrants from using fraudulent documents to claim
			 amnesty.
			(11)How could similar
			 incidents be prevented in any future program to provide for legalization of
			 presence.
			
